DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on January 10, 2022 is acknowledged.
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 10, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a contact point at which the inlet pipe meets the reaction chamber is a non-permanent fixing point” (claim 14) must be shown or the feature(s) canceled from the claim(s).  Currently the inlet pipe 201 is not shown in the figures to contact the reaction chamber/sealed pressure vessel, to provide a contact point.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Resilient element in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function (see para. 49-a tube having a pleated form, such as a bellows, or by a spring), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In claim 1, the phrase of “ambient pressure” is interpreted to atmospheric pressure.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, the use of the phrase of "fixed parts" is deemed vague and indefinite because it is unclear as to which of one or group of various parts found in the substrate processing apparatus of claim 1 should be interpreted as fixed.  For purposes of compact prosecution, the phrase will be interpreted as the pressure vessel or element which attaches to the pressure vessel.
Claims 7 and 14 recites the limitation "reaction chamber".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, claims 7 and 14 will be dependent on claim 3, which recites a sealed reaction chamber.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiba (JP H06-47270) (translation cited as provided in IDS filed 03/02/2022).
In regards to claim 1, Shiba teaches an apparatus comprising:
a vacuum chamber (not labeled but shown in fig. 2) (sealed pressure vessel) (para. 5, 7);
a fluid inlet assembly comprising a base flange (5), an inner tube (4, fluid inlet pipe) and outer tube (3), where the base flange (5) is attached to a wall of the vacuum chamber, the inner tube passes through the wall of the vacuum chamber (fig. 2; para. 8);
a bellows (16, resilient element) is part of the fluid inlet assembly, the bellows is around the inner tube and couples the inner tube with the wall of the vacuum chamber (fig. 2; para. 8), 
where exterior surface of the bellows sees atmospheric/ambient pressure and inner tube prevent fluid carried inside the vacuum chamber to contact the resilient element (fig. 2; para. 8-9).
In regards to claim 2, Shiba teaches the bellows deforms between the wall of the chamber and the base flange (fig. 2; para. 8).
In regards to claim 4, Shiba teaches when the bellows is moved, the inner tube is moved, therefore the bellows is configured to cause the mechanical pressure to the inner tube (fig. 2; para. 8).
In regards to claim 5, Shiba teaches when the bellows moves inwards towards the sealed pressure vessel, the inner tube moves inwards (fig. 2; para. 8).
In regards to claim 9, Shiba teaches a base flange support rod (17) which connects the base flange to the wall of the reactor, where the support rod is depicted as a threaded rod and nut, which one of ordinary skill in the art will recognize an arrangement to be disassembled in an outwards direction (fig. 2) .
In regards to claim 10, Shiba teaches a base flange support rod (17) maybe in a fixed positioned, using a threaded rod and nut, (fig. 2; para. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shiba as applied to claims 1-2, 4-5 and 9-10 above, and further in view of Hasegawa (JP H04-246176) (translation cited as provided in IDS filed 03/02/2022).
In regards to claims 3 and 12-14, Shiba has been discussed above, but does not explicitly teach the sealed pressure vessel forms an outer chamber that surrounds an inner chamber which is a sealed reaction chamber and the inlet pipe is equipped with a heat distributing element to distribute heat along the inlet pipe, heat distributing element extends over a feed- through point of the wall of the sealed pressure vessel.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the reactor comprising the outer chamber, inner chamber and heating elements adjacent the tubes of Hasegawa onto the vacuum chamber and fluid inlet assembly of Shiba because Hasegawa teaches it will provide a uniform film on the entire surface of the substrate (para. 26).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shiba as applied to claims 1-2, 4-5 and 9-10 above, and further in view of Moore (US 6,347,749).
In regards to claim 11, Shiba has been discussed above, but does not explicitly teach the inlet pipe is arranged to be in a rotatable position with respect to a reaction chamber wall.
However, Moore teaches a gas jet assembly (100) comprising a gas injector (130) with an injector tip (131) which is within a reactor (133a) (fig. 1, 5a/5b; col. 5, lines 3-20).  Moore teaches a stepper motor-160 which moves the injector tip along a longitudinal axis (111) and a stepper motor-170 rotates the injector tip to change the angular position of the injector tip (fig. 1, 5a/5b; col. 10, lines 15-20, col. 10, line 65- col. 11, line 20).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the rotatable gas jet assembly of . 

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/Binu Thomas/Primary Examiner, Art Unit 1717